NOTICE OF ALLOWANCE, SECOND DETAILED ACTION
Status of Prosecution
The present application, 17/012,872 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application was filed on July 17, 2017 in the Office and claims priority to application 15/651953 (issued as US Patent 10,802,672, which issued October 13, 2020) , which in turn claims priority to Indian Patent Application No. 201711015992 with a filing priority date of May 5, 2017. 
The Office mailed a first detailed action, non -final rejection on November 26, 2021.
Applicant initiated an interview with Examiner on January 6, 2022.
Applicant filed amendments with accompanying remarks and arguments on February 24, 2022.
Examiner initiated an interview with Applicant’s representative Travis Dubose (RN 74629) on March 3, 2022 to discuss the proposed amendments and the remaining double patenting rejection. Final agreement was reached.
Claims 1, 4-8, 11-15 and 17-25 are in condition for allowance. Claims 1, 8 and 15 are independent.
Double Patenting Rejection Withdrawn
Examiner thanks and acknowledges the terminal disclaimer filed and entered on March 3, 2022. The double patenting rejection is withdrawn.
Claims Allowed
Applicant’s filed and entered claims dated February 24, 2022 are in condition for allowance. Should the claims be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916. The examiner can normally be reached M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JAMES T TSAI/            Primary Examiner, Art Unit 2174